Filed 7/29/21 In re Paul H. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re PAUL H., a Person Coming                              B308176
Under the Juvenile Court Law.                               (Los Angeles County Super.
                                                            Ct. No. 20CCJP02205A)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

CRAIG H.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Victor G. Viramontes, Judge. Affirmed in part,
reversed in part.
      Benjamin Ekenes, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jane Kwon, Deputy County
Counsel, for Plaintiff and Respondent.

                  __________________________

        Craig H. (Father) appeals from the jurisdiction findings
and disposition order declaring three-year-old Paul H. a
dependent of the juvenile court and removing him from Father’s
physical custody. The juvenile court sustained a petition under
Welfare and Institutions Code section 300, subdivisions (b)(1) and
(j),1 alleging Father made an inappropriate plan by leaving Paul
in the care of LaJulia B. (Mother) in violation of a prior court
order, and Mother physically abused Paul’s half-sister Lacazia H.
and failed to protect her from physical abuse by maternal
relatives. We affirm the jurisdiction findings but reverse the
order removing Paul from Father’s custody and remand for
further findings as to whether there are reasonable means to
protect Paul short of removal from Father.

      FACTUAL AND PROCEDURAL BACKGROUND

A.    The Prior Dependency Cases
      Mother has two children from a prior relationship,
Lacazia H. and Malachi H. In 2014 the juvenile court sustained
allegations Mother physically abused Lacazia by inflicting
bruises on Lacazia’s face and arm. In addition, the court found

1     Further statutory references are to the Welfare and
Institutions Code.




                                2
Mother had a history of substance abuse and used drugs during
her pregnancy with Malachi. Further, Mother and Malachi
tested positive for opiates at Malachi’s birth in 2010.
       In July 2016, during the pendency of the dependency
proceeding involving Lacazia and Malachi, the Los Angeles
County Department of Children and Family Services
(Department) received a referral that Mother and her newborn
baby Paul tested positive for opiates and benzodiazepines at
Paul’s birth. In September 2016 the juvenile court sustained
allegations as to Paul under section 300, subdivisions (a), (b)(1),
and (j), concerning Mother’s substance abuse and physical abuse
of Lacazia; Mother’s use of prescription drugs during her
pregnancy with Paul; and that Mother and Paul tested positive
for opiates and benzodiazepines at his birth. The court also
sustained allegations concerning Father’s failure to protect Paul
from Mother’s substance abuse.
       Mother failed to enroll in counseling or mental health
services, failed to attend her substance abuse program, and
tested positive for drugs, including a positive test for cocaine and
hydrocodone on April 28, 2017.2 On September 27, 2017 the
juvenile court entered a final juvenile custody order granting
Father sole legal and physical custody of Paul and terminated
jurisdiction over Paul. Mother was granted monitored visits for
“at least three (3) times per weeks for at least three (3) hours per
visit,” with Father to select the monitor. The court continued to
exercise jurisdiction over Lacazia and Malachi.



2     The record does not reflect the juvenile court’s orders at the
disposition hearing.




                                 3
       On April 23, 2019 the Department received a referral
alleging Mother was slurring her words and seemed intoxicated
while caring for Paul. The reporting party had been in a
telephone conversation with Mother when the caller could hear a
child in the background, who the Mother stated was Paul. The
caller told Mother she was not supposed to be alone with Paul, to
which Mother responded that Father was present.
       On July 11, 2019 then-16-year-old Lacazia ran away from
her placement. A social worker called Mother multiple times
between August and December to ask about Lacazia’s
whereabouts. Mother reported she had not seen Lacazia. On
November 13, 2019 a sheriff’s deputy visited Mother’s home to
inquire about Lacazia’s whereabouts. Father came to the door
and stated the family had not seen Lacazia in a very long time.

B.    The Investigation and Dependency Petition
      On April 11, 2020 the Department received a referral
alleging Mother, maternal grandmother Gwendolyn B., and
maternal aunt Lacreicia B. had physically abused Lacazia, and
Father neglected then-three-year-old Paul. Sheriff’s deputies
found Lacazia in Mother’s home after neighbors reported hearing
a scream. Lacazia told one of the deputies that she had been
staying with Mother, Gwendolyn, and Lacreicia since she ran
away from her placement in July 2019, and Paul was also living
with Mother and the relatives.
       Lacazia told the deputy that on April 1, 2020 she and
Mother got into an argument, and Mother pushed her to the
ground. Mother got on top of her and punched her arms and
body. Mother also stabbed Lacazia with a key on the inside bend




                                4
of Lacazia’s right elbow, leaving an approximately one-inch
wound.
      Lacazia also told the deputy about an April 7 argument she
had with Lacreicia over Lacazia’s broken cell phone. Lacreicia
pushed Lacazia, and Lacazia fell backward onto to the couch.
Gwendolyn held Lacazia down on the couch while Lacreicia
punched her body, arms, and head. Mother stopped the attack by
pulling Lacreicia off Lacazia. The next day Lacazia got into an
argument with Mother after Mother said Lacazia would not be
getting a new cell phone. During the argument, Mother slapped
Lacazia, and Lacazia pushed Mother. Gwendolyn saw Lacazia
angrily throw items from a small refrigerator. She told Lacazia,
“You’re not gonna do this in my house.” Gwendolyn grabbed
Lacazia’s hair from behind and pulled her head down; she also
dug her nails into Lacazia’s right forearm, leaving small
scratches. Mother then pushed Lacazia to the ground and
punched her all over her body. Gwendolyn continued to hold
Lacazia’s hair while also punching her. The deputy observed
Lacazia had several bruises and cuts on both of her arms, bruises
on her upper leg area, a large bruise on her left thigh, and a
wound on her right elbow that was almost healed.
      In her subsequent interview with the dependency
investigator, Lacazia disclosed that Mother had picked her up
from her placement and took her to Gwendolyn’s house in July
2019. Lacazia left without informing anyone from her placement.
Lacazia wanted to return to her placement in August 2019 to
attend school, but no one would take her there. She had been out
of school since. Lacazia confirmed Mother, Gwendolyn, and
Lacreicia physically abused her on multiple occasions. Lacazia
was uncomfortable, started to cry, and was “very closed off” when




                                5
disclosing the abuse. Lacazia asked, “[I]s what I am telling you
going to get my aunt and mom in trouble?” Lacazia said she did
“not want them to pay for what they did” because Mother was
still her mom.3 Lacazia indicated she was accustomed to the
abuse and it happened often. The social worker observed a
circular bruise on Lacazia’s left arm above her elbow, cuts and
scratches on both her arms, and a wound from a deep cut on her
right arm above her inner elbow. Lacazia denied Mother or
Father lived in Gwendolyn’s house. Lacazia stated Father only
brought Paul to Gwendolyn’s house when he needed Gwendolyn
to take care of him. Lacazia also denied Paul was ever alone with
Mother.
       On April 11 and 15 a social worker spoke with Father by
telephone. Father stated he went to Kentucky to care for a sick
family member, so he left Paul in the care of Gwendolyn and
Mother. Father was staying with the paternal grandmother in
Kentucky. Father left Paul with Gwendolyn because he did not
have enough money for airfare to bring Paul to Kentucky. He
planned to find a job in a hospital in Kentucky,4 then return to


3    No charges were filed arising from the physical abuse
because Lacazia declined to cooperate with the investigation.
4     Father had been an emergency room nurse for 16 years and
a traveling nurse from 2007 to 2012. Father lost his nursing
license in 2012 after he and Mother were arrested for stealing
items for Lacazia’s birthday from a store. Father was currently
unemployed and was awaiting reinstatement of his nursing
license to obtain a nursing job in Kentucky. Mother had been
employed as nurse by a medical facility until she was fired in
2012 for selling medication.




                                6
Los Angeles to bring Paul to Kentucky. Father knew Mother
lived in Gwendolyn’s home. But he never suspected Mother used
drugs, and he had never witnessed any physical abuse of the
children by Mother, Gwendolyn, or Lacreicia. Father had no
concerns about Mother’s ability to care for Paul, and he trusted
her. He asserted there were no “red flags” or other concerns
about Mother and Gwendolyn taking care of Paul.
       Father admitted he lived with Mother in August 2019 and
stayed with her until he left for Kentucky in October 2019.5
Father denied Lacazia was in the home during that period.

C.    The Dependency Petition and Detention
      On April 17, 2020 the Department filed a petition on behalf
of Paul alleging under section 300, subdivisions (a), (b)(1), and (j),
that Mother physically abused half-sibling Lacazia; Lacazia and
Malachi were current dependents of the court and receiving
permanent placement services; Gwendolyn and Lacreicia
physically abused Lacazia; and Mother’s physical abuse of
Lacazia and failure to protect Lacazia from Gwendolyn’s and
Lacreicia’s abuse placed Paul at risk of serious physical harm.
The petition also alleged under section 300, subdivision (b)(1),
that Father placed Paul “in a detrimental and endangering home
environment and made an inappropriate plan for the child’s
ongoing care and supervision, in that [Father] left the child in the



5     We note Father’s statement he left Gwendolyn’s house in
October 2019 is inconsistent with Father answering the door at
the house in November 2019, but this fact is not significant for
our review.




                                  7
care of [Mother], who has [j]uvenile [c]ourt ordered monitored
visits with the child.”
       At the April 22, 2020 detention hearing, Father requested
Paul be released to him. Father argued he had full custody of
Paul and thought he could serve as a monitor for Mother’s visits.
Father acknowledged Mother resided with Gwendolyn, but he
believed he had made an appropriate plan for Paul to stay
temporarily with Gwendolyn because “he had no indication of any
substance abuse” by Mother or physical abuse by Gwendolyn.
       The juvenile court denied Father’s request, stating,
“Remaining in the home of parents is contrary to the minor’s
welfare, given issues in this case regarding substance abuse and
appropriate physical discipline, Father’s failure to make an
appropriate plan despite the fact that he knew of Mother’s
substance abuse and physical abuse issues, and he had full legal
custody and failed to comply with court orders.” The court
granted Mother and Father monitored visits for a minimum of
three times per week for three hours each visit.

D.     The Jurisdiction and Disposition Report
       The dependency investigator interviewed Father by
telephone on May 22, 2020. Father was still living in Kentucky
and wanted to raise Paul there. Father stated he left Paul in the
care of Gwendolyn, not Mother, although he was aware Mother
lived in Gwendolyn’s home. Father reiterated that he had no
safety concerns for Paul while in Mother’s care and no knowledge
of Mother’s addiction to prescription drugs. Father stated he
believed he could leave Paul with whomever he wanted because
he was granted sole custody in 2017, and he did not recall the
juvenile court ordering Mother’s visits to be monitored. He also




                                8
thought Mother had completed all her services in 2017, and he
did not understand why Mother was unable to reunify with Paul
at that time. Father considered Mother to be his wife because
they had been in a relationship for eight years.
       In her July 13 and 14, 2020 interviews, Mother stated she
considered Father to be her common law husband because they
had “been together long enough.” Mother asserted that if Paul
were released to Father, Mother would not be a safety threat
because she planned to stay in California while Father would
raise Paul in Kentucky. But she also told the dependency
investigator, “[M]ake sure you put this in your report[.] I will get
my boys [Paul and half-sibling Malachi] back. . . . [T]hey are
coming home.”
        Mother denied she had an addiction to prescription drugs
or that she physically abused Lacazia. Mother did not know how
Lacazia received her injuries. Mother stated Lacazia had been
“coming and going” from the family home when she ran away
from her placement, and Mother claimed she had informed
Lacazia’s social worker of Lacazia’s whereabouts. Lacazia used
derogatory language and threatened Mother and Gwendolyn
because Mother and Father would not buy her an expensive cell
phone. Mother left the home with Paul after Lacazia started
“tearing the house up” by punching holes in the walls and
causing a chandelier to fall by hitting it with a broom. When
Mother and Paul returned, Mother saw Lacazia kick Gwendolyn
out of bed, causing Gwendolyn to fall and her urinal seat to spill
on her. Mother asserted Lacazia lied about the physical abuse to
get Mother arrested.
       Stephanie H., Father’s adult daughter from a prior
marriage, contacted the Department on June 19, 2020 after she




                                 9
learned Paul was in foster care. Stephanie was concerned about
Paul’s safety if he were released to Father’s care because of
Father’s ongoing relationship with Mother. Stephanie was
willing to be Paul’s caregiver and to provide him with
permanency.
      Paul’s caregiver reported Paul would hit himself in the
head, call himself stupid if he made a mistake, and display
aggression toward one of his foster brothers. The caregiver had
to warn Paul’s school of his violent and aggressive behavior
towards himself and others. Two days after Paul started school,
Father requested Paul be taken out of school because of the
COVID-19 pandemic. The Department requested Paul’s
caregiver be granted coeducational rights to ensure Paul’s needs
were met in a timely fashion.

E.    The Jurisdiction Hearing
      At the July 29, 2020 jurisdiction hearing, the juvenile court
sustained the allegations under section 300, subdivision (j), that
Mother, Gwendolyn, and Lacreicia physically abused Lacazia,
and Mother’s failure to protect Lacazia from abuse by the
maternal relatives endangered Paul’s health, safety, and well-
being.6 The court stated, “Based on the evidence in the record as
well as the court’s previous findings, I’m finding the Department
has carried its burden on the j-1 and j-2 allegations as I’m placing
weight on the statements of Lacazia as well as on the physical
injuries on the record.” The court also sustained the allegations
under section 300, subdivision (b)(1), that Father placed Paul “in

6     The court dismissed the similar allegations under
section 300, subdivisions (a) and (b).




                                10
a detrimental and endangering home environment and made an
inappropriate plan for the child’s ongoing care and supervision”
by leaving Paul in the care of Mother, who had only court-ordered
monitored visits with Paul.
      The court ordered “the Department to make best efforts” to
have Father’s home in Kentucky assessed. The court explained,
“I’m ordering the Department to communicate with the
appropriate child protective services in Kentucky and do so in
advance of the next hearing so that there’s an opportunity for the
Father’s home to be assessed. Whether that happens or not is
beyond the Department’s control, but the Department can make
that call before the next hearing.” The court ordered the
Department to prepare a last minute report that would include a
walk-through assessment of Father’s home.

F.     Last Minute Information for the Court and Disposition
       Hearing
       The September 10, 2020 last minute information for the
court stated the child protective agency in Kentucky performed
out-of-state courtesy home assessments only by video
conferencing. The Kentucky social worker wrote in an email, “I
would feel more comfortable if you could do this yourself since we
have no knowledge of the case, nor is there any plan to place a
child in the home.”
       The September 22 last minute information for the court
stated the dependency investigator had completed a virtual home
assessment of Father’s home that day. Father’s home in
Kentucky appeared clean and free of excessive clutter; the
utilities were in service; and Father’s bedroom was free of any
visible safety hazards. But the dependency investigator was




                                11
unable to assess the bedrooms occupied by paternal grandmother
and paternal uncle because the doors were locked. Father stated
he would discuss the matter with paternal grandmother and
uncle and schedule a time in which the dependency investigator
could assess the bedrooms. Father said he did not own any
weapons or pets, except there were a few cats that roamed the
five-acre property. Father reported the home did not contain any
smoke detectors, but he would purchase them and send
photographs to the dependency investigator once they were
installed.
       At the September 23, 2020 disposition hearing, the juvenile
court declared Paul a dependent of the court and removed him
from Mother’s and Father’s custody. The court stated, “The court
finds that continuance in the home of the parents is contrary to
the child’s welfare. The court finds by clear and convincing
evidence that there is or would be a substantial danger to the
physical health, safety, protection, or physical or emotional well-
being of the child if the child were returned home and there are
no reasonable means by which the child’s physical health can be
protected without removing the child from the parents’ physical
custody. I reach this determination based on the facts found true
in the sustained petitions as I am finding these ongoing risks
compel the court to remove here today as the mother has not
addressed the physical abuse concerns sufficiently to ameliorate
risk and allow return home. And the father placed the child in
the custody of the mother when he knew of the previous physical
abuse allegations and I haven’t seen any evidence that he has
been able to ameliorate that risk for today and moving forward.”
       The court added, “So as a result, the agency has complied
with the case plan by making reasonable efforts to return the




                                12
child home or taken whatever steps are necessary to finalize a
permanent plan. The court[] finds the Department has made
reasonable efforts to prevent or ameliorate the need for removal
and no services are available to prevent removal and the court
orders that the children are removed from both parents.”
      The juvenile court ordered assessments of Father and
Stephanie H. (who lived in Wisconsin) through the Interstate
Compact on the Placement of Children. In addition, the court
ordered Father and Mother to attend individual counseling to
address cases issues with a licensed therapist, and Mother to
attend a parenting course. The court granted Father and Mother
monitored visits with the Department having discretion to
liberalize visitation.
      The juvenile court asked whether Mother or Father
objected to the request by minor’s counsel that Paul’s caregiver be
a coeducational rights holder. Father’s attorney responded, “No
objection to coeducation.” The court then appointed Paul’s
caregiver “as the coeducational rights holder” for Paul.
      Father timely appealed.

                          DISCUSSION

A.    Substantial Evidence Supports the Jurisdiction Findings
      1.     Governing law and standard of review7
      “Section 300, subdivision (b)(1), authorizes a juvenile court
to exercise dependency jurisdiction over a child if the ‘child has


7     Father contends there was not substantial evidence to
support the detention order because the Department could have
provided reasonable services to prevent removal by paying for




                                13
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent . . . to adequately supervise or
protect the child, or . . . by the inability of the parent . . . to
provide regular care for the child due to the parent’s . . . mental
illness, developmental disability, or substance abuse.’” (In re
L.W. (2019) 32 Cal.App.5th 840, 848; accord, In re E.E. (2020)
49 Cal.App.5th 195, 205.) Section 300, subdivision (b)(1),
requires the Department to demonstrate three elements by a
preponderance of the evidence: (1) the parent’s or guardian’s
neglectful conduct or failure or inability to protect the child,
(2) causation, and (3) serious physical harm or illness or a
substantial risk of such harm or illness. (E.E., at p. 205; In re
Joaquin C. (2017) 15 Cal.App.5th 537, 561.)
       “Although section 300 generally requires proof the child is
subject to the defined risk of harm at the time of the jurisdiction
hearing [citations], the court need not wait until a child is
seriously abused or injured to assume jurisdiction and take steps
necessary to protect the child [citation]. The court may consider
past events in deciding whether a child presently needs the
court’s protection.” (In re Christopher R. (2014) 225 Cal.App.4th


Paul’s airfare to transport him to Father’s home in Kentucky. A
detention order “is a temporary order that lasts only until the
placement decision is made in a disposition order.” (In re
Sabrina H. (2007) 149 Cal.App.4th 1403, 1414.) Father’s
challenge to the detention order is rendered moot by the
disposition order. (In re Anna S. (2010) 180 Cal.App.4th 1489,
1498 ([“intervening event renders moot the issues concerning the
validity of the detention order”]; Sabrina H., at p. 1414
[disposition order rendered detention order moot].)




                                 14
1210, 1215-1216; accord, In re J.M. (2019) 40 Cal.App.5th 913,
921.)
       “‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.”’” (In re
I.J. (2013) 56 Cal.4th 766, 773; accord, In re R.T. (2017) 3 Cal.5th
622, 633; In re D.B. (2018) 26 Cal.App.5th 320, 328.)
“Substantial evidence is not synonymous with any evidence.
[Citation.] To be substantial, the evidence must be of ponderable
legal significance and must be reasonable in nature, credible, and
of solid value.” (In re M.S. (2019) 41 Cal.App.5th 568, 580;
accord, In re J.A. (2020) 47 Cal.App.5th 1036, 1046.) “The
appellant has the burden of showing there is no evidence of a
sufficiently substantial nature to support the findings or orders.”
(In re E.E., supra, 49 Cal.App.5th at p. 206; accord, In re D.B., at
pp. 328-329.)

      2.    Substantial evidence supports the jurisdiction
            findings under section 300, subdivision (b)(1)
      Father contends there was not substantial evidence to
support the juvenile court’s jurisdiction findings under section
300, subdivision (b)(1), based on his inappropriate plan of leaving




                                 15
Paul in Mother’s care. He argues that by the time of the
jurisdiction hearing, there was no reasonable likelihood Father
would leave Paul in Mother’s or Gwendolyn’s care because Paul
could live with Father in Kentucky with Mother living in
California.
       Substantial evidence supports the jurisdiction findings.
Father acknowledged that starting in August 2019 Paul lived
with Mother and Father in Gwendolyn’s home notwithstanding
the September 27, 2017 final juvenile custody order that granted
Mother only monitored visitation. Father claimed that when he
moved to Kentucky in October 2019, he left Paul in Gwendolyn’s
care, not Mother’s. But Father knew Mother lived in the house.
Although Father claimed he did not recall Mother’s visits were
only to be monitored, the same final custody order that granted
him sole legal and physical custody limited Mother to monitored
visitation. By leaving Paul with Gwendolyn and Mother, Father
allowed Mother to have unmonitored access to Paul.
       Further, Father lacked insight into the risk of harm Mother
posed to three-year-old Paul. Father repeatedly stated he trusted
Mother and had no concerns about Paul being in her care. And
Father denied knowledge of Mother’s substance abuse history,
but Paul tested positive for opiates and benzodiazepine at birth
and was a prior dependent of the court because of Mother’s
substance abuse and Father’s failure to protect him. It was
Mother’s opiate use, her failure to complete a substance abuse
program, and her continued positive drug tests that led to the
final order requiring monitored visitation. In addition, although
Father denied he was aware that Mother had ever physically
abused Lacazia, he and Mother were in a relationship in 2014




                               16
when Lacazia and Malachi were detained in part because of
Mother’s physical abuse of Lacazia.
       Finally, although Mother and Father claimed they would
continue to live apart, they were in a relationship and considered
themselves common law husband and wife. And Mother told the
dependency investigator she planned to get Paul and Malachi
back and “they are coming home.” Given Mother and Father’s
ongoing relationship and their failure to abide by the existing
custody order, Paul was at substantial risk of harm from Father
again allowing Mother to have unmonitored visits (whether in
California or Kentucky) absent the juvenile court’s supervision.8




8      Because we affirm the jurisdiction findings under
section 300, subdivision (b)(1), based on Father’s inappropriate
plan of leaving Paul in Mother’s care, we do not reach whether
substantial evidence supports the jurisdiction findings based on
Mother’s physical abuse of Lacazia and her failure to protect
Lacazia from the maternal relatives’ physical abuse under section
300, subdivision (j). “‘When a dependency petition alleges
multiple grounds for its assertion that a minor comes within the
dependency court’s jurisdiction, a reviewing court can affirm the
juvenile court’s finding of jurisdiction over the minor if any one of
the statutory bases for jurisdiction that are enumerated in the
petition is supported by substantial evidence. In such a case, the
reviewing court need not consider whether any or all of the other
alleged statutory grounds for jurisdiction are supported by the
evidence.’” (In re I.J., supra, 56 Cal.4th at p. 773; accord, In re
M.R. (2017) 7 Cal.App.5th 886, 896; In re Briana V. (2015) 236
Cal.App.4th 297, 309-310.)




                                 17
B.     Substantial Evidence Does Not Support Removal of Paul
       from Father
       “‘At the dispositional hearing, a dependent child may not be
taken from the physical custody of the parent under section 361
unless the court finds there is clear and convincing evidence
there is or would be a substantial danger to the child’s physical
health, safety, protection, or physical or emotional well-being if
returned home, and that there are no reasonable means to
protect the child’s physical health without removing the child.’”
(In re D.P. (2020) 44 Cal.App.5th 1058, 1065; accord, In re G.C.
(2020) 48 Cal.App.5th 257, 264-265; see § 361, subd. (d).) The
juvenile court must determine “whether reasonable efforts were
made to prevent or to eliminate the need for removal of the minor
from his or her home” and “shall state the facts on which the
decision to remove the minor is based.” (§ 361, subd. (e).)
       “In determining whether a child may be safely maintained
in the parent’s physical custody, the juvenile court may consider
the parent’s past conduct and current circumstances, and the
parent’s response to the conditions that gave rise to juvenile court
intervention.” (In re D.B., supra, 26 Cal.App.5th at p. 332;
accord, In re N.M. (2011) 197 Cal.App.4th 159, 170.) “A removal
order is proper if based on proof of parental inability to provide
proper care for the child and proof of a potential detriment to the
child if he or she remains with the parent. [Citation.] ‘The
parent need not be dangerous and the minor need not have been
actually harmed before removal is appropriate. The focus of the
statute is on averting harm to the child.’” (N.M., at pp. 169-170;
accord, In re V.L. (2020) 54 Cal.App.5th 147, 154.)
       “When reviewing a finding that a fact has been proved by
clear and convincing evidence, the question before the appellate




                                18
court is whether the record as a whole contains substantial
evidence from which a reasonable fact finder could have found it
highly probable that the fact was true. In conducting its review,
the court must view the record in the light most favorable to the
prevailing party below and give appropriate deference to how the
trier of fact may have evaluated the credibility of witnesses,
resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B. (2020)
9 Cal.5th 989, 1011-1012; accord, In re V.L., supra,
54 Cal.App.5th at p. 155 [“O.B. is controlling in dependency
cases.”].) We review the entire record to determine whether the
removal order is supported by substantial evidence. (V.L., at
p. 155; In re D.B., supra, 26 Cal.App.5th at p. 328; see
Conservatorship of O.B., at p. 1011.)
       The juvenile court based its removal order on the same
facts that supported its jurisdiction findings—that Mother failed
to address the risk posed by her physical abuse of Lacazia and
Father left Paul with Mother knowing of Mother’s prior
substance abuse and physical abuse. But the court failed to
consider whether there were reasonable means to protect Paul’s
physical and emotional health that were less drastic than
removing him from Father’s custody. (§ 361, subd. (d); see In re
D.P., supra, 44 Cal.App.5th at p. 1069 [remand was necessary for
juvenile court to consider reasonable means to protect child
without removal from mother where child lived with father and
restraining order protected child from mother]; In re Ashly F.
(2014) 225 Cal.App.4th 803, 810 [remand was necessary for
juvenile court to make findings as to whether there were
reasonable means to protect children other than removing them
from mother, including unannounced visits by Department,




                               19
public health nursing services, in-home counseling services, and
removing mother from the home]; see also § 361, subd. (e) [“The
court shall state the facts on which the decision to remove the
minor is based.”].)
      Had the Department evaluated and the court considered
whether there were reasonable means to protect Paul, there is a
reasonable probability the court would have concluded removal of
Paul from Father was not supported by clear and convincing
evidence. (In re D.P., supra, 44 Cal.App.5th at p. 1070 [juvenile
court’s error in not considering alternatives to removal was not
harmless]; In re Ashly F., supra, 225 Cal.App.4th at p. 811
[removal of child from home in light of evidence of reasonable
means to protect child without removal was prejudicial error].)
Although Father showed poor judgment and lack of insight by
leaving Paul with Mother despite her substance abuse issues and
prior physical abuse of Lacazia, and he violated the juvenile
custody order requiring Mother’s visitation be monitored, there is
no evidence there would be a substantial danger to Paul if he
lived with Father in Kentucky and Mother remained in
California. According to the jurisdiction and disposition report,
Father had “frequent, consistent, and quality virtual visits” with
Paul; he had successfully reunified with Paul after the prior
dependency case; he had stable housing in Kentucky and the
support of the paternal grandmother; he had cooperated with the
Department; and the multidisciplinary assessment team report
found Father was “outgoing, loving, talkative, expressive,
focused, smart, and resilient.”
      Although the dependency investigator was unable to assess
the bedrooms of the paternal grandmother and paternal uncle
where Father was living, the court could have continued the




                               20
disposition hearing to allow the dependency investigator to
complete an assessment of Father’s home in Kentucky. To the
extent the juvenile court was concerned that Mother would travel
to Kentucky to be with Paul or Father would bring Paul back to
California, the court (and the Department) had an obligation to
evaluate reasonable means to ensure this did not occur and Paul
stayed safe. For example, the court could have required Father
and Paul to have weekly videoconferences with the social worker
to ensure they continued to live in Father’s home in Kentucky.
The Department could likewise have conducted unannounced
visits to Gwendolyn’s house to confirm Mother continued to live
there, and Paul did not.
       We therefore reverse the disposition order and remand for
a new disposition hearing at which the juvenile court shall
determine based on facts existing at the time of the hearing
whether there are reasonable means to protect Paul’s physical
and emotional health without removing him from Father’s
custody.9


9      Father also challenges the order appointing Paul’s
caregiver as the coeducational rights holder for Paul. Father has
forfeited his claim of error because his counsel informed the
juvenile court at the disposition hearing that Father had no
objection to the order. (In re S.B. (2004) 32 Cal.4th 1287,1293 [“a
reviewing court ordinarily will not consider a challenge to a
ruling if an objection could have been but was not made in the
trial court”]; In re J.W. (2020) 53 Cal.App.5th 347, 357 [“the only
rules not subject to forfeiture are those conferring fundamental
jurisdiction”]; In re Alexandria P. (2014) 228 Cal.App.4th 1322,
1346 [“A claim of error is forfeited on appeal if it is not raised in
the trial court.”].) However, if the juvenile court on remand




                                 21
                         DISPOSITION

      The jurisdiction findings are affirmed. The disposition
order is reversed, and the matter is remanded for further
proceedings consistent with this opinion.



                                          FEUER, J.
We concur:



             PERLUSS, P. J.



             SEGAL, J.




determines removal is not necessary, it should address its order
granting coeducational rights to the current caregiver.




                               22